DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-32 in the reply filed on 1/15/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conveyor opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the tray vent comprises the vent recess” which is vague and indefinite. It is unclear if the vent recess structure applies to all vents, or only the vents which are located on the tray sidewall. From the disclosure applicant states there are first vents (1166a) and second vents (1166b), and the second vents comprise the vent recess [00116]. 
Claim 18 recites the limitation "the pair of tray supports and overlying the conveyor opening".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUBERT DANIEL (DE 102011050545 B3; hereinafter Schubert) in view of Thoma; Zachary Brian (US 20160235023 A1; hereinafter Thoma) in view of VOLPE; Dan et al. (US 20180042192 A1; hereinafter Volpe).
Regarding claim 1 Schubert teaches:
A frame having a frame upstream end and a frame downstream end spaced horizontally apart from the frame upstream end. (See Fig. 1 #12, 13); [0041] the conveyors 6 each have a top surface 10, a bottom 11, an initial portion 12 and an end portion 13 on. The conveying devices 6 have a conveying direction 14 which runs from the starting area 12 in the direction of the end area 13.
A plurality of vertically stacked conveyor assemblies mounted to the frame, each conveyor assembly including at least one conveyor extending between the frame upstream end and the frame downstream end along a conveyor axis. (See Fig. 1); [0043]
a plurality of plant cultivation trays supported on each conveyor for translation along a respective conveyor axis toward the frame downstream end, each plant cultivation tray including: a tray body having a tray top and a tray bottom vertically opposite the tray top. (See Fig. 1 #15, 18); [0047]
A plurality of plant cavities in the tray body and open to the tray top, the plant cavities for holding plants. (See Fig. 1 #16, 19); [0047]
Schubert does not teach:
At least one tray vent passing vertically through the tray body, the tray vent open to the tray top and the tray bottom for passing air vertically through the tray body to facilitate delivery of air to the plants from below. 
an air delivery ductwork for delivering air to the plants, the air delivery ductwork including a plurality of first ports above each plant cultivation tray for discharging air from the air delivery ductwork downwardly to deliver air to the plants from above, and a plurality of second ports below each plant cultivation tray for discharging air from the air delivery ductwork upwardly to deliver air to the plants from below via the tray vents.
Thoma teaches:
At least one tray vent passing vertically through the tray body, the tray vent open to the tray top and the tray bottom for passing air vertically through the tray body to facilitate delivery of air to the plants from below. (See Fig. 2 #30, 34, 36, 40); [0041] the tray 30 typically includes one or more vents 40 configured to direct water droplets, fog, or mist from the receptacle interior 20 such as from 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the plant cultivation trays of Schubert to incorporate the tray vents of Thoma in order gain the advantages of circulating air and water around the plants [0035] of Thoma.
Volpe teaches:
an air delivery ductwork for delivering air to the plants, the air delivery ductwork including a plurality of first ports above each plant cultivation tray for discharging air from the air delivery ductwork downwardly to deliver air to the plants from above, and a plurality of second ports below each plant cultivation tray for discharging air from the air delivery ductwork upwardly to deliver air to the plants from below via the tray vents.	(See Fig. 10A, 14B #11520, 11550, 12000); [0070] 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the plant cultivation system of Schubert, in view of Thoma, to incorporate the air duct delivery system of Volpe in order to gain the advantages of providing desired environmental conditions to the plants, and determining air flow direction involves only routine skill in the art [0070] of Volpe. 
Regarding claim 16 Schubert, in view of Thoma, in view of Volpe, discloses all of the limitations of claim 14. Schubert
 Each plant cultivation tray includes a nutrient chamber internal the tray body and in fluid communication with the plant cavities, the nutrient 2Application No.: 16/264,960 Response to November 17, 2020, Office action Attorney Docket No.: 212253-9001-USO2chamber for holding plant nutrient solution. (See Fig. 1 #15, 22, 23); [0051]
 Schubert in view of Volpe does not teach:
The tray vent passes vertically through the nutrient chamber.
Thoma further teaches:
The tray vent passes vertically through the nutrient chamber. (See Fig. 2 #40); [0041]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the plant cultivation trays of Schubert, in view of Volpe, to incorporate the tray vents of Thoma in order gain the advantages of circulating air and water around the plants [0035] of Thoma.
Regarding claims 19-20 Schubert, in view of Thoma, in view of Volpe, discloses all of the limitations of claim 14. Volpe further teaches: 
A plurality of duct assemblies for conducting air to the first and second ports, the duct assemblies spaced vertically apart from one another and interposed between shelves. (See Fig. 14A #11200, 11500); [0076]
A duct header in fluid communication with each duct assembly for conducting air thereto. [0070] the vertical ventilation ducts 11200 can have opening coupled to an air handling system which can provide heating, cooling, humidification, dehumidification, carbon dioxide injection, or otherwise conditioned air as useful to provide desired environmental conditions in the growing area.
Schubert, as modified by Thoma, to include duct assemblies, as taught by Volpe, interposed between the conveyor assemblies in order to gain the advantages of providing desired environmental conditions in the grow area.
	Allowable Subject Matter
Claims 21-32 are allowed.
Claims 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644